Citation Nr: 1328424	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
operative residuals of lateral anterior cruciate ligament 
reconstruction of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C. S.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to 
October 2002. This matter comes before the Board of 
Veterans' Appeals  (Board) from an August 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina. 

In a statement dated in December 2012, the Veteran raised 
the issues of entitlement to service connection for a low 
back disorder, to include as secondary to his service-
connected left knee disorder, and entitlement to an 
increased rating for his service-connected right shoulder 
disorder.  Theses issues have not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
them, and they referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Board's remand in April 2013 required a contemporaneous 
VA examination to address the claimed post operative 
residuals of lateral anterior cruciate ligament 
reconstruction of the left knee.  The remand instructions 
directed in the event the Veteran did not report for the 
examination, that documentation must be obtained showing 
that notice scheduling the examination was sent to the 
Veteran's last known address of record, and to indicate 
whether the notice was sent and returned as undeliverable.  
The claims file does not contain such documentation of 
notice sent, or indication whether such notice was returned 
as undeliverable.  

Additionally, the supplemental statement of the case issued 
in July 2013 erroneously states that claims including for 
increased rating, when the Veteran fails to appear for an 
examination, are to be decided on the evidence of record.  
The applicable regulation in fact informs that failure to 
appear for an examination required for an increased rating 
claim  necessitates denial of the claim, not adjudication on 
the evidence of record.  38 C.F.R. § 3.655(b) (2013).  

Because substantial compliance with the terms of the Board's 
remand was not attained, remand is required for another 
effort to comply with the remand requirements.  Stegall v. 
West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  

Accordingly, the case is remanded for the following action:

1. The RO must again contact the Veteran 
and afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims. Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  Regardless 
of the Veteran's response, the RO must 
attempt to obtain any additional VA 
treatment not yet obtained and dated 
subsequent to the October 2011 VA 
compensation examination.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond. 

2. After the development requested above 
has been completed, the Veteran must be 
afforded an examination to determine the 
current severity of his service-connected 
left knee disorder.  The claims file and 
all records on Virtual VA must be made 
available to the examiner, and the 
examiner must specify in the examination 
report that the claims file and Virtual VA 
records have been reviewed. The examiner 
must specify the dates encompassed by the 
Virtual VA records that were reviewed. 

All indicated testing must be conducted. 
The examiner must conduct full range of 
motion studies on the service-connected 
left knee.  The examiner must first record 
the range of motion on clinical 
evaluation, in terms of degrees with a 
goniometer.  If there is clinical evidence 
of pain on motion, the examiner must 
indicate the specific degree of motion at 
which such pain begins.  The same range of 
motion studies must then be repeated after 
at least three repetitions and after any 
appropriate weight-bearing exertion.  
Then, after reviewing the Veteran's 
complaints and medical history, the 
examiner must render an opinion as to the 
extent to which the Veteran experiences 
functional impairments, such as weakness, 
excess fatigability, lack of coordination, 
or pain due to repeated use or flare-ups.  
Objective evidence of loss of functional 
use can include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to the service-connected 
left knee disorder.  The examiner must 
indicate whether the service-connected 
left knee disorder is unstable, and if so, 
whether such instability is slight, 
moderate, or severe.  The report must be 
typed. 

3. The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158 , 3.655 (2012).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claim on appeal must be readjudicated.  
If the issue on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



___________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

